UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-2221



ELLEN PAULETTE M. FIELDS,

                                            Plaintiff - Appellant,

          versus


DALKON SHIELD CLAIMANTS TRUST; A. H. ROBINS
COMPANY, INCORPORATED; AMERICAN HOME PRODUCTS
CORPORATION;   GULF  UNDERWRITERS   INSURANCE
COMPANY; ORRAN LEE BROWN,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  James R. Spencer, District
Judge. (CA-89-1307-R, BK-01-1001-R)


Submitted:   June 27, 2002                 Decided:   July 10, 2002


Before WIDENER and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed in part and dismissed in part by unpublished per curiam
opinion.


Ellen Paulette M. Fields, Appellant Pro Se. Orran Lee Brown, Sr.,
Lynn Crowder Greer, BOWMAN & BROOKE, L.L.P., Richmond, Virginia,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ellen Paulette Mitchell Fields appeals the district court’s

orders (1) continuing an earlier order that she show cause why she

should not be found in contempt of court; and (2) denying her

motion to stay and to vacate.     To the extent that Fields seeks to

appeal the order continuing the show cause order, we dismiss the

appeal   for   lack   of   jurisdiction    because   the   order   is   not

appealable.    This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (1994), and certain interlocutory and

collateral orders, 28 U.S.C. § 1292 (1994); Fed. R. Civ. P. 54(b);

Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).             The

order here appealed is neither a final order nor an appealable

interlocutory or collateral order.        We affirm the district court’s

order denying as moot Fields’ motion to stay or to vacate.

     We accordingly affirm in part and dismiss in part. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                     AFFIRMED IN PART AND

                                                     DISMISSED IN PART




                                    2